Case 3:20-cv-11397-RHC-EAS ECF No. 22, PageID.882 Filed 08/20/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

TAMMY GAYLE LAMAY-
BATTEESE,

                                         Civil No. 20-CV-11397
             Plaintiff,
                                         HON. ROBERT H. CLELAND
      v.

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.

                                      JUDGMENT

      Pursuant to Fed. R. Civ. P. 58, the Court hereby enters judgment in favor of

Plaintiff, reversing the Commissioner’s decision and remanding this case to the Social

Security Administration for further administrative proceedings, pursuant to the Sentence

Four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g).



                                          S/Robert H. Cleland
                                         ROBERT H. CLELAND
                                         UNITED STATES DISTRICT JUDGE


Dated: August 20, 2021


I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 20, 2021, by electronic and/or ordinary mail.


                                          S/Lisa Wagner
                                         Case Manager and Deputy Clerk
                                         (810) 292-6522
